DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment After Final
This is responsive to the amendment filed on 4/29/2022. Claims 1, 3, 4, 7-17 and 19-22 are currently pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed on 4/29/2022 with respect to claims 1, 3, 4, 7-17 and 19-22 have been fully considered and are persuasive. The rejection of the claims in the last office action has been withdrawn.

Allowable Subject Matter
Claims 1, 3, 4, 7-17 and 19-22 are allowed. (Renumber as 1-18).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations:
	“receiving, using a processor, a page P having a binary representation;
	determining, using a processor and the binary representation of the page P, a plurality of features for the page P, wherein each of the plurality of features for the page P is determined, at least in part, using a portion of bits of the binary representation of the page P;
	determining, using a processor and a hash function, a plurality of feature hashes for the plurality of features, wherein each of the plurality of feature hashes corresponds to a different an associated one of the plurality of features, wherein said each feature hash is a corresponding hash value determined by the using a hash function based at least in part on inputs including and in accordance with a binary representation of said different associated one of the plurality of features and an index associated with said different one of the plurality of features;
	determining, using a processor and in accordance with the plurality of feature hashes for the plurality of features, a similarity hash for the page P, wherein each of the plurality of feature hashes includes N bits, wherein the similarity hash for the page P includes N bits, and wherein said determining the similarity hash for the page P includes:
		determining a bitwise majority for each of the N bit positions in the similarity hash for the page P in accordance with bit values included in said each bit position in the plurality of feature hashes, wherein said bitwise majority for said each bit position in the similarity hash is 1 if a majority of bit values of said each bit position in the plurality of feature hashes is 1, and wherein otherwise said bitwise majority for said each bit position in the similarity hash is 0; and
		forming the similarity hash for the page P where each of the N bit positions of the similarity hash is the bitwise majority determined for said each bit position of the similarity hash; and
	performing, using a processor, data reduction processing using the similarity hash for the page P”, as recited in the independent claims 1, 16 and 17.
	
	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/10/2022